Title: To George Washington from Antoine Félix Wuibert de Mézières, 5 May 1782
From: Wuibert de Mézières, Antoine Félix
To: Washington, George


                        
                            Sir
                            Fort–Pitt 5th May. 1782
                        
                        A tedious Sickness has Confined Mrs Wuibert to her Death-bed for the Espace of near two months. the
                            Impossibility of her paying any attention to my affairs in her present Situation, has deranged them in Such a manner, that
                            I am forced to Implore your Excellency’s permission to Repair To Philadelphia.
                        Should your Excellency think proper to grant me this favour, it Would Restore me and my Dying Wife to the
                            highest tranquility: particularly Should She Want to Communicate to me anything of Importance before it is our Lot to be
                            Separated.
                        But if to the Contrary, your Excellency forbids me to Leave this place, I Can assure you, that, for the Good
                            of the Service, I am perfectly Contented to Sacrifice not only all I am possessed of, but my
                            Life if the Case Requires it: But What Reproaches—What Remorses Would I Undergo, Should I
                            neglect those Duties, Religion and honor Impose on me. I am With the highest Respect Sir your Excellency’s the most
                            obedient humble Servant
                        
                            Lt Colo: Wuibert
                            of the Contal Corps of Engineers
                        
                    